104 F.3d 373
Valinda F. Oladeinde, Patricia L. Fieldsv.City of Birmingham, Richard Arington, as Mayor of City ofBirmingham, ARthur Deutsch, as Chief of Police of City ofBirmingham, Julius Walker, as Provisional Captain ofAdministrative Vice-Narcotics Division, R.L. Webb, asProvisional Captain of Internal Affairs Divisions, JohnnieL. Johnson, Chief of Police, David Barber, Roger Brown,U.S., State of Alabana, Harwell G. Davis, III, Robert P. McGregor
NO. 95-6352
United States Court of Appeals,Eleventh Circuit.
Dec 16, 1996
N.D.Ala., 89 F.3d 855

1
DENIALS OF REHEARING EN BANC.